Citation Nr: 0824946	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.

6.  Entitlement to service connection for right knee strain.

7.  Entitlement to service connection for varicose veins.





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service and is 
unrelated to service.  

2.  Hypertension was not manifest in service and is unrelated 
to service.  

3.  Bilateral hearing loss was not manifest in service and is 
unrelated to service.  

4.  Tinnitus was not manifest in service and is unrelated to 
service.   

5.  Left knee degenerative joint disease was not manifest in 
service and is unrelated to service.  

6.  Right knee strain was not manifest in service and is 
unrelated to service.  

7.  There is no current right leg varicose veins. 

8.  Left leg varicose veins were not manifest in service and 
are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  The criteria for service connection for left knee 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

6.  The criteria for service connection for right knee strain 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

7.  The criteria for service connection for varicose veins 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied.  A September 2002 
letter to the veteran addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran, and examined the veteran in 
March 2003 for each of the claims.  A medical opinion was 
provided on the claim for service connection for hearing 
loss.  A medical opinion is not required on the tinnitus 
claim, as tinnitus was not 



shown during service; nor is there any lay or medical 
evidence showing continuity of symptomatology since service 
or any evidence indicating that tinnitus may be associated 
with service.  See 38 C.F.R. § 3.159(c)(4).  Similarly, while 
the veteran has been diagnosed as having hypertension, 
diabetes mellitus, left leg varicose veins, and knee 
disorders, there is no credible lay evidence or competent 
medical evidence showing any continuity of symptomatology 
since service or any evidence indicating that any of these 
disabilities may be associated with service.  The veteran 
stated that he did not have knee pain for several years after 
service, and he has not reported suffering from symptoms of 
hypertension, varicose veins, and diabetes since service.  
There is no evidence showing that the veteran currently has 
varicose veins of the right leg.  Accordingly, VA has 
satisfied its assistance duties.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes mellitus, hypertension, sensorineural hearing loss, 
and arthritis may be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).




Diabetes mellitus

Diabetes is not shown in service.  The veteran's service 
discharge examination in September 1963 was negative, 
including for sugar in his urine.  Diabetes mellitus was 
first shown in records from David L. Lawson. M.D., dated in 
March 2000.  At that time, the veteran denied a history of 
diabetes, but his blood sugar was 229.  There is no competent 
medical evidence of record relating the veteran's diabetes 
mellitus, first diagnosed many years after service, to his 
service.  The veteran stated on VA examination in March 2003 
that he was diagnosed with diabetes in March 2000 as part of 
a routine physical.  He has not indicated that he was treated 
for diabetes or had any symptoms of diabetes prior to March 
2000.  In sum, diabetes mellitus was not manifest in service 
and is not related to service; nor was it manifest to a 
degree of 10 percent within one year of service discharge.  
See 38 U.S.C.A. §§ 1110, 1112.  

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.

The veteran has indicated that he served in Vietnam from 
November 1962 to April 1963.  However, the service department 
indicated in an October 2007 statement that 



there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam, and the service 
personnel records do not reflect any such service.  Rather, 
the veteran's service personnel records show that he was in 
Portsmouth, Virginia, from September 1961 to October 1963.

In light of the above, service connection for diabetes 
mellitus is not warranted.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


Hypertension

Hypertension was not shown in service.  The veteran's heart 
and vascular system were normal on service discharge 
examination in September 1963.  His blood pressure was 
124/70.  There is a note in a March 2000 medical record from 
Dr. Lawson indicating a history of hypertension for four to 
five years.  The veteran's blood pressure was 130/90 and 
142/90 at that time, and Dr. Lawson reported that the veteran 
had hypertension in August 2001.  However, there is no 
competent medical evidence indicating that hypertension was 
manifest in service or is related to service, or that it was 
manifest to a degree of 10 percent within one year of service 
separation.  

The veteran stated in December 2003 that he had pain and 
pressure in his chest and dizziness and fainting spells 
during his service entrance examination, and that he had 
irregular blood pressure readings during his period of 
service.  However, hypertension was not diagnosed at the time 
of the entrance examination in October 1959 and the veteran's 
blood pressure reading was 118/82.  Hypertension was not 
diagnosed in service or until many years after service.  
There is a note from Dr. Lawson in 2000 indicating recent 
onset and no medical records showing continuity from service 
have been submitted.  The veteran's statements that he had 
hypertension during service and that his hypertension is 
related to service are not 



competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).

To the extent that the veteran claims service connection for 
hypertension as secondary to diabetes mellitus, he is not 
service connected for diabetes mellitus, and this claim is 
denied as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

In light of the above, service connection for hypertension is 
not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


Hearing loss

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Hearing loss disability is not shown in service.  On service 
discharge examination in September 1963, pure tone 
thresholds, in decibels, were as follows (converted from ASA 
to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
15
15
15
20
30


An audiogram was recommended by Dr. Lawson in March 2000.  

On VA audiometric examination in March 2003, the veteran 
indicated that other people had complained about his hearing 
for about 15 years.  He did not recall using ear protection 
for rifle training through his enlistment, which reportedly 
included 18 months of combat service in a reconnaissance 
battalion.  He had not used ear protection in his job as an 
automotive mechanic, and he had not used ear protection when 
hunting until 5 years ago, when his son gave him hunters' ear 
protectors as a present.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
50
LEFT
20
15
25
50
60

Speech recognition scores, using the Maryland CNC test, were 
100 percent in each ear.

The VA examiner stated that review of the claims folder did 
not reveal any documented shift in hearing during the 
veteran's service, although there was a slightly less 
sensitive high frequency sensitivity for the left ear in his 
1963 service discharge examination.  He stated that the 
veteran's report of hearing difficulties noted over the last 
15 years suggested that aging, medical problems such as 
diabetes and hypertension, work exposure to power tools and 
engines, and his lifelong pattern of right handed rifle use 
in hunting had been the primary factors in his progressive 
decrease in high frequency hearing.  Sensorineural hearing 
loss was diagnosed.

The VA examiner in March 2003 indicated that the veteran's 
hearing loss disability was not related to service.  Again, 
he noted that there had been no shift in hearing during the 
veteran's service, and felt that aging, medical problems, 
work exposure, and rifle use in hunting had been the primary 
factors in the veteran's high frequency hearing loss.  Since 
hearing loss disability was not shown in service and has not 



been related to service by competent medical evidence, and 
since sensorineural hearing loss (an organic impairment of 
the nervous system) was not manifest to a degree of 10 
percent within one year of service separation, service 
connection is not warranted.  

The veteran contends that his hearing loss is related to 
noise exposure during service.  However, his statement 
relating his hearing loss to his active service is not 
competent evidence.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).   There is no evidence 
of hearing loss disability by VA standards until 2003, and 
the first reference to the veteran needing an audiogram was 
in March 2000.  Also, the veteran reported in March 2003 that 
other people had only complained about his hearing for 15 
years.  

In light of the above, service connection for hearing loss is 
not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


Tinnitus

Tinnitus is not shown in service.  The veteran's ears and 
neurological system were normal on service discharge 
examination in September 1963.  

The veteran denied tinnitus on VA examination in March 2003, 
according to the VA examiner.  It was not diagnosed by the 
examiner.  The veteran stated in December 2003 that he never 
told the examiner he did not have tinnitus.  The veteran 
indicated in August 2002 that tinnitus began in 1963 but that 
it was not treated then.  However, this statement is not 
credible, as his service discharge examination report 
indicates that his ears and neurological system were normal.  
Accordingly, service connection is not warranted for 
tinnitus.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


Left knee

A left knee disorder is not shown in service.  The veteran's 
left knee was normal on service discharge examination in 
September 1963.  On VA evaluation in August 2001, the veteran 
reported a history of gout and having taken medication for 5 
years for it.  He reported that for the last couple of 
months, he had had pain in his knees.  He took the gout 
medication and the pain got better but he still had residual 
pain.  The assessments were gout, and arthralgias of the 
knees.  X-rays of the left knee revealed mild degenerative 
osteoarthritis changes.  

On VA examination in March 2003, the veteran stated that he 
first developed knee pain in the military, and that he had 
not had acute injury during service.  He indicated that the 
pain in service went away and that he had not had any more 
until about two years ago.  

In sum, left knee arthritis was first shown in August 2001.  
It was not manifest in service and has not been related to 
service by competent medical evidence, and was not manifest 
to a degree of 10 percent within one year of service 
separation.  The veteran, being a layperson, is unable to 
indicate that his current left knee arthritis is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Whether 
or not he had knee pain in service, the veteran admits that 
it went away, and arthritis in service or related to service 
is not shown.  In light of the above, service connection is 
not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).





Right knee

A right knee disorder is not shown in service.  The veteran's 
right knee was normal on service discharge examination in 
September 1963.  On VA evaluation in August 2001, the veteran 
reported a history of gout and having taken medication for 5 
years for it.  He reported that for the last couple of 
months, he had had pain in his knees.  He took the gout 
medication and the pain got better but he still had residual 
pain.  The assessments were gout, and arthralgias of the 
knees.  X-rays of the right knee were normal.  

On VA examination in March 2003, the veteran stated that he 
first developed knee pain in the military, and that he had 
not had acute injury during service.  He indicated that the 
pain in service went away and that he had not had any more 
until about 2 years ago.  X-rays of the right knee were 
normal.  The diagnosis was right knee strain.

In essence, right knee strain was first shown many years 
after service.  It was not manifest in service and has not 
been related to service by competent medical evidence.  The 
veteran, being a layperson, is unable to indicate that his 
current right knee strain is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Whether or not he had 
knee pain in service, the veteran admits that it went away, 
and right knee strain in service or related to service is not 
shown.  In light of the above, service connection is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).





Varicose veins

The veteran's September 1963 service discharge examination 
report indicates that he had had right leg venous ligation 
and stripping, not considered disabling (NCD).  His lower 
extremities and vascular system (varicosities, etc.) were 
otherwise normal at that time.  

On evaluation by Dr. Lawson in March 2000, the veteran had 
varicose veins in his left calf.  On VA examination in March 
2003, the veteran reported having his right leg varicose vein 
ligated and stripped in 1963, and that he had had no left leg 
varicose veins at that time.  The veteran stated that he had 
had no more problems with his right leg since the surgery in 
1963, but that he had a large left leg varicose vein.  He 
thought it started in the military, but indicated that it did 
not get large until 10 to 15 years ago.  Examination 
confirmed a varicose veins on his left calf and multiple 
small ones in his left foot, and the diagnosis was varicose 
vein, left lower extremity.

The veteran has denied any problems with varicose veins in 
his right leg following his in-service surgery, and there is 
no competent medical evidence of record showing varicose 
veins of the right leg.  In this regard, the Board observes 
that, in the absence of proof of a present disability, there 
can be no valid claim for service connection for varicose 
veins of the right leg.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

While the veteran is competent to say that he observed 
varicose veins in his left leg during service, his statement 
that he thinks he had left leg varicose vein in service in 
somewhat speculative.  Further, the September 1963 service 
discharge examination is more probative as it was 
contemporaneous to service and by a physician who examined 
him at the time.  It shows no left leg varicose veins.  
Further, the veteran's statement that his varicose veins were 
caused by walking, running, jumping, and carrying heavy 
equipment during service is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the above, 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for left knee degenerative joint disease 
is denied.

Service connection for right knee strain is denied.

Service connection for varicose veins is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


